Citation Nr: 0211352	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-02 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from February 1967 to January 
1970.

This appeal is from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2002, the appellant had a personal hearing at the RO 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c).  The tape recorder malfunctioned, and 
no audio recording of the hearing exists.  Houston RO 
informed the veteran of the equipment malfunction and 
resulting incomplete record, offering him the opportunity for 
another hearing.  He instructed that the undersigned decide 
the appeal on the record available.


FINDINGS OF FACT

1.  The appellant is not a veteran of combat with the enemy.

2.  The appellant's reports of stressors in service are not 
credible and they are uncorroborated.

3.  Diagnoses of PTSD are predicated on the unverified 
occurrence of stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a), 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The RO provided the veteran an 
application form for VA disability compensation in response 
to his August 1997 informal claim for service connection for 
PTSD.  See 38 C.F.R. § 3.155(a) (2001).  No other form is 
required in this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and, as to inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By letter 
of October 1997, VA notified the veteran that he must submit 
certain documents and other evidence if in his possession.  
By letter of August 1998, VA notified the veteran of the 
information and evidence necessary to substantiate a claim 
for PTSD.  The RO informed the veteran the precise details 
necessary for him to provide, including that he could provide 
the information to a VA psychiatrist if he preferred.  The 
letter informed him that he could authorized VA to obtain 
medical evidence, and VA would attempt to obtain such 
evidence.  VA has discharged its duty to notify the veteran 
of information and evidence necessary to substantiate his 
claim and of who bore the burden of production of such 
evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
obtained the veteran's service personnel records showing 
dates, places, and principal duties in each assignment during 
his active service.  VA provided this and other information 
that the veteran provided to the United States Armed Services 
Center for Research of Unit Records (CRUR) (formerly the 
United States Army and Joint Services Environmental Support 
Group (ESG)), obtaining a report and pertinent service 
historical records from CRUR.  The veteran has not provided 
any authorization to obtain private medical records, or 
informed VA of any pertinent federal records other than VA 
records, which the RO obtained.  VA has discharged its duty 
to assist the veteran to obtain evidence necessary to 
substantiate his claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA discharged this obligation by 
providing the veteran a medical examination in August 1999.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).  VA has not failed to 
obtain any evidence regarding which the veteran provided 
sufficiently detailed information to enable retrieval of 
evidence by the custodian of such evidence.  Despite clear 
and unambiguous notice of the information necessary to 
provide to enable VA to obtain evidence to substantiate 
certain elements of his claim, the veteran was not 
forthcoming.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Regulation requires the veteran to cooperate in the 
Departments efforts to assist him.  66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)(i).  The Board does not deem it a 
breach of VA's duty to notify the veteran of the failure to 
obtain evidence when the veteran failed to provide the 
information necessary to seek the putative evidence.

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection for PTSD

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  
Each disabling condition shown by a 
veteran's service records, or for which 
he seeks a service connection must be 
considered on the basis of the places, 
types and circumstances of his service as 
shown by service records, the official 
history of each organization in which he 
served, his medical records and all 
pertinent medical and lay evidence.  
Determinations as to service connection 
will be based on review of the entire 
evidence of record, with due 
consideration to the policy of the 
Department of Veterans Affairs to 
administer the law under a broad and 
liberal interpretation consistent with 
the facts in each individual case.

38 C.F.R. § 3.303(a) (2001).

The appellant seeks service connection for post-traumatic 
stress disorder (PTSD).  Diagnostic and Statistical Manual of 
Mental Disorders 424-29 (4th ed. 1994) [hereinafter DSM-IV].  
The prime criterion, called the stressor, is defined as 
follows:

(A)  The person has been exposed to a 
traumatic event in which both of the 
following were present:
(1)  the person experienced, witnessed, 
or was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others
(2)  the person's response involved 
intense fear, helplessness, or horror.

DSM-IV at 427-28.  The other criteria are symptoms in several 
categories.  Id. at 428-29.  The Board will accept a 
diagnosis of PTSD as probative that the disability results 
from events in service if the evidence is at least as 
strongly for such a conclusion as against it.  In other 
words, if the preponderance of the evidence is that the 
stressors on which a diagnosis is predicated did not occur, 
the diagnosis will be of no probative value to show that PTSD 
is service connected.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002).

Regulation provides, in pertinent part, 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (2001).

The veteran sought VA psychiatric treatment in May 1999.  
Initially, the veteran reported being in or near an LST 
(Landing Ship Tank) that was blown up along with 35 people.  
He reported his current emotional state and symptoms.  The 
impression was rule out PTSD.  In June 1999, the veteran was 
diagnosed with Major Depressive Disorder and with PTSD.  On 
psychiatric evaluation, he described symptoms noted as 
primary symptoms of PTSD.  He was also felt to meet the 
criteria for major depression.  The veteran reported his MOS 
(Military Occupational Specialty) was administrative 
specialist, but that he was later reclassified as a Signal 
Corps worker, installing telephones.  He reported active 
involvement in a firefight in which he was forced to kill 
others.  He also reported distress at coming across the 
aftermath of a carrier transport bombing in which the 
transport contained a number of dead and dying, with dead 
children in the vicinity.

On VA psychiatric evaluation in August 1999, the examiner 
reviewed the veteran's VA claims file, his medical chart, and 
obtained history from the veteran.  The veteran reported 
service in Vietnam from March 1968 to March 1969 with the 
Signal Corps of the United States Army Support Command; his 
job was to install telephones around Da Nang, with assigments 
to install telephones around Fu Bai and Pleku.  He stated he 
was not terrified while in Vietnam.  He reported that in the 
summer of 1969, a truck he was in ran over and killed 
Vietnamese civilians on bicycles.  He reported seeing an LST 
blown up in Da Nang harbor in August 1968.  He said he was in 
the area and saw 35 people killed.  He reported seeing jets 
on Marble Mountain, and he thinks he was being attacked, but 
he could report no specifics.  Based on the veteran's 
military, social, and occupational history and clinical 
interview, the examiner diagnosed Major Depressive Disorder 
and PTSD.

VA's letter of August 1998 requested the veteran to report 
the following information in support of his claim for service 
connection for PTSD: the dates and places of specific duty 
assignments and the specific duties he performed at each 
location; the events or experiences he found the most 
upsetting; a detailed description of the reported events, 
including the dates, places, and persons involved; how long 
the events lasted.  The veteran responded to VA's inquiry in 
a December 1999 statement, he reported that in March 1968 he 
was sent to Cam Rahn Bay, Vietnam and then transferred to a 
Signal Corps in Da Nang.  He reported that he was sent to Phu 
Bai to install communications equipment for the 101st 
Airborne, one unit of which was shelled for two days, and 
eight people he knew were killed and more were hurt.  He 
reported that an LST (Landing Ship Tank) was "blown to [ ] 
in Da Nang Harbor, with 38 Marines killed just a couple of 
hundred yards from his compound.  He commented on the adverse 
effects on him of the assassinations of [the Reverend Dr. 
Martin Luther] King Jr. and of [Robert F.] Kennedy.

In testimony before the undersigned, the veteran reiterated 
some of the incidents elsewhere reported.  He identified the 
assassination of Martin Luther King and Robert Kennedy while 
he was in Vietnam as especially disturbing.

Service personnel records reveal the veteran's assignment in 
Vietnam was with the 509th Quartermaster Detachment in 
Vietnam from March 30, 1968, to March 23, 1969 assigned to 
the U.S. Army Supply Command, Da Nang, Republic of Vietnam, 
as a clerk-typist.  The records of medals, awards, and 
decorations in his service personnel records, including his 
separation record, show none generally recognized as evidence 
of participation in combat.  A general order shows the award 
of the Army Commendation Medal in February 1969 for 
meritorious service.  His training and official assignment in 
Vietnam was not a combat assignment.  The CRUR furnished 
Operational Reports-Lessons Learned (OR-LLs) for the 1st 
Logistical Command for the period February 1, to July 31, 
1968, as pertinent to the veteran's reports.  These show 
attacks at Phu Bai during the reporting period.  On May 5, 
1968, a Navy craft with 100 1st Logistical Command 
replacement troops aboard was struck by mortar fire near the 
Da Nang Bridge ramp, and one mortar shell landed in the 156th 
Heavy Equipment Maintenance Compound at Da Nang.  Cumulative 
results were seven U.S. Army personnel killed and eight 
wounded.

The CRUR has reported that military personnel policy required 
that personnel perform within the designated specialties for 
which they were trained, and when they operated outside of 
their specialty, their records should show a change in duty 
specialty.  Guide for the Preparation and Submission of Post 
Traumatic Stress Disorder Research Requests 13 (undated ESG).  
The veteran's service personnel records do not corroborate 
his assignment to duties outside of his MOS.

The veteran alleges that he was engaged in combat, during 
which events occurred that were traumatic for him.  He also 
has reported events, apparently deemed traumatic by some 
examiners or treating therapists, that are not reported as 
occurring while engaged in combat with the enemy or not 
consistently reported as such.  The Board will first address 
the question of whether the appellant is a veteran of combat 
with the enemy.

38 U.S.C.A. § 1154(b) provides as follows:

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

Where a veteran who "engaged in combat with the enemy," 
38 U.S.C.A. § 1154(b) (West 1991), alleges he sustained 
psychic trauma during such combat, the rules of evidence 
pertaining to proof of service connection by combat veterans 
apply.  Id.; 38 C.F.R. § 3.304(d), (f) (2001); Sheets v. 
Derwinski, 2 Vet. App. 512, 514-16 (1992).  If the claimant 
is not a veteran of combat with the enemy, or if the combat 
veteran's alleged stressor is not alleged to have occur in 
combat, the special rules of evidence for combat veterans are 
not applicable to establish the prime factual predicate for 
an award of service connection for PTSD, i.e., to prove the 
occurrence of a stressor.  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1994).

The rules of evidence that lower the burden on a combat 
veteran to prove the occurrence of a stressor may not 
themselves be used to establish that the claimant is a 
veteran of combat with the enemy.  The establishment of 
combatant status must be by the usual production of 
supportive evidence.  Zarycki, 6 Vet. App. at 100.  The mere 
allegation will not suffice.  Thus, the first matter for 
consideration is the sufficiency of the evidence to establish 
that the appellant "engaged in combat with the enemy."  
VAOPGCPREC 12-99.

Neither the phrase "engaged in combat with the enemy," 
38 U.S.C.A. § 1554(b) (West 1991),

nor its component terms is defined by any 
applicable statute or regulation.  The 
term "combat" is defined to mean "a 
fight, encounter, or contest between 
individuals or groups" and "actual 
fighting engagement of military forces." 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The term "engage" is defined 
to mean "to take part," "to enter into 
conflict," and to "join battle."  Id. 
at 751.  The term "the enemy" commonly 
refers to "a military foe" or "a 
hostile unit, ship, tank, or aircraft."  
Id. at 750.  Accordingly, the ordinary 
meaning of the phrase "engaged in combat 
with the enemy" requires that the 
veteran have taken part in a fight or 
encounter with a military foe or hostile 
unit or instrumentality.

VAOPGCPREC 12-99.

The veteran's assertion that he was reassigned to duty for 
which he is shown to have no training and while in transit, 
apparently in the performance of those duties, engaged in a 
firefight, came across an exploded transport, apparently a 
relocation of the transport he said he saw bombed in Da Nang, 
are not credible as evidence of his engagement in combat with 
the enemy. Given the lack of corroboration of his 
reassignment to the duties during which these events are 
apparently alleged to have occurred, the Board finds the 
reports not consistent with the places, types, and 
circumstances of his service, see 38 U.S.C.A. § 1154(a) (West 
1991); 38 C.F.R. § 3.303(a) (2001).  Consequently, the 
uncorroborated reports do not alone obtain for the veteran 
the status of combat veteran entitled to prove the occurrence 
of events without corroboration.

The CRUR based its selection of material to furnish based on 
the veteran's reports and his official personnel record.  
Consequently, assuming the regular performance of its 
function, the Board infers from the CRURs selection of OR-LLs 
that do not include August 1968 that such reports contain 
nothing that could tend to corroborate the veteran's report 
of the mortar attack on an LST as in August 1968.

The report of his witnessing of the mortar shelling of an LST 
in Da Nang harbor warrants particular comment.  The veteran 
was assigned to a unit stationed at or in the area of Da 
Nang.  He reported being two hundred yards from the event and 
witnessing the death of 35 persons.  The official report 
impeaches his allegation that he was present.  As the 
official record reveals, of two mortar hits on the day on 
which a Navy craft was hit, there were seven fatalities.  The 
Board does not find credible a failure of an eye witness to 
distinguish between a documented maximum of seven and a 
reported 35 fatalities.  Based upon this impeachment, the 
Board concludes that the veteran was not an eyewitness as he 
reported.  Consequently, he cannot be a veteran of combat 
with the enemy based on his presence during this attack.

The Board will not afford the veteran the presumption of 
incurrence in combat of the uncorroborated occurrence of this 
or any other stressors.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (2001).

Whereas the Board finds the veteran was not present at the 
mortar attack on Da Nang as he reports, this case is 
distinguishable from that of Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In Pentacost, the veteran's assignment to a 
unit stationed at Da Nang Air Base when it came under rocket 
attack corroborated his presence without specific evidence of 
his proximity to the attack, and without the requirement that 
he have experienced the events while engaged in combat with 
the enemy.  16 Vet. App. at 127-28.  The significant 
difference between the instant case and Pentacost, and 
between the instant case and Suozzi v. Brown, 10 Vet. App. 
307 (1997), is that the historical records did not impeach or 
contradict either Pentecost's nor Suozzi's testimony.  In 
both cases, the Court found that the Board had defined 
corroborative evidence too narrowly.  In the instant case, it 
is not lack of corroboration, but the Board's distinct 
impression of fabrication that compels the conclusion that 
the veteran did not have the experience he reported.

The Board finds the other reports of stressors without any 
date, place, or other information to permit investigation to 
be not credible.  The other report of a stressor for which 
the veteran reported a time, Summer 1969, is not credible, 
because the service personnel records show the veteran had 
left Vietnam by then.

In short, the veteran has a diagnosis of PTSD and medical 
opinion linking the diagnosis to events in service, or at 
least noting no stressors other than the veteran's accounts 
of events in Vietnam.  The preponderance of the evidence is 
against finding that the stressors he reported happened.  
Consequently, the preponderance of the evidence as a whole is 
against granting service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.304(d), (f) (2001).


ORDER

Service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

